Citation Nr: 1745009	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing was held in this matter on in May 2014.  A transcript of this hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.
 

FINDING OF FACT

In an October 2014 decision, the Board denied entitlement to a TDIU.


CONCLUSION OF LAW

A TDIU rating having been denied, there is no issue in controversy.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  With regard to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.

In an October 2014 decision, the Board denied the Veteran's claim for TDIU.  Subsequently, the RO issued a rating decision in March 2015.  Moreover, while a Form 8 certifying the issue of TDIU was issued in January 2015, the certification was in error because the issue had already been decided.  Finally, in a June 2017 statement, the Veteran indicated the desire to not pursue any further claims with VA.

As such, the Board determines that the March 2015 decision denied the benefits sought on appeal, and there is no longer any issue remaining for consideration.


ORDER

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is dismissed.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


